Citation Nr: 1450927	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  09-50 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for residuals of spinal cord injury. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1977 to September 1992. 

This matter comes on appeal before the Board of Veterans' Appeals from an October 2008 rating decision by the Department of Veterans Affairs, Regional Office located in Muskogee, Alabama (RO), which in pertinent part, denied the benefit sought on appeal. 

In September 2013, the Veteran testified before the undersigned during Board hearing held via videoconference capabilities from the RO.  A copy of the hearing transcript has been associated with the claims folder.  The Board hearing was sufficient to fulfill his right to a hearing under 38 C.F.R. § 20.700(a) (2014).

In January 2014, the Board remanded the matter on appeal to the RO (via the Appeals Management Center (AMC)) for additional development. 

The Veteran's Virtual VA paperless claims file was also reviewed and considered in preparing this decision, in addition to the paper claims file.


FINDINGS OF FACT

1.  The Veteran's symptomatology due to headaches, mental health symptoms, low back pain, and sleep apnea are already considered and rated as a part of his service-connected disabilities for migraine headaches, depression, lumbar spine disorder, and obstructive sleep apnea.

2.  The competent medical evidence of record does not show that the Veteran's current cervical spine disorder, to include degenerative arthritis, manifested during his period of service or within the first year thereafter, and the preponderance of the competent evidence is against a finding that it is otherwise related to his period of service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for residuals of spinal cord injury have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Stegall Concerns 

As noted above, the Board remanded the Veteran's claim in January 2014 to the RO (via the AMC) for additional development.  The Board instructed the RO/AMC to seek the Veteran's assistance in obtaining outstanding records of pertinent treatment and to afford him with a VA examination to obtain a medical opinion on the nature and etiology of his claimed disorders.  A review of the record shows that the Veteran did not respond to a February 2014 request for information.  The Veteran underwent March 2014 VA examinations to determine the nature of this claimed conditions and an April 2014 VA medical opinion was obtained that addressed the etiology his diagnosed disorder.  The Veteran's claim was then re-adjudicated in a May 2014 supplemental statement of the case. 

The Board finds that there has been compliance with its 2014 remand directives, and no further action is required at this time.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance.)


VA's Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

 VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim. VA will inform the Veteran of the type of information and evidence that VA will seek to provide, and of the type of information and evidence, the claimant is expected to provide. 38 C.F.R. § 3.159(b). VA must provide such notice to the claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  These VCAA notice requirements apply to all elements of a claim for service connection, so VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Here, VA provided the Veteran with the notice required under the VCAA for his claims for service connection in a September 2008 notice letter.  In that letter, VA also informed the Veteran of how VA establishes disability ratings effective dates. In light of the foregoing, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to issue additional VCAA notice letters.

 In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist in the development of the claim.  This duty includes assisting in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In this case, VA has made reasonable efforts to obtain any available pertinent records as well as all relevant records adequately identified by the Veteran. Specifically, the information and evidence that have been associated with the claims file consist of the Veteran's service treatments records and other pertinent documents discussed below.

Pursuant to the Board's January 2014 remand directives, the Veteran was afforded VA examinations in March 2014.  In the accompanying examination reports, the VA examiners recorded the Veteran's subjective medical history and the findings from clinical evaluation, as well as identified the nature of the claimed disorders.  In April 2014, a VA medical opinion was obtained that addressed the etiology of the Veteran's claimed disability and supported the medical conclusion based on a review of the claims folder and the findings from clinical evaluation, as well as a review of pertinent medical literature.  The Board finds that the findings from the March 2014 VA examination reports and the April 2014 VA medical opinion are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303. Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  Id. 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b).

Service connection may be granted on a presumptive basis for certain chronic diseases if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

To prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

The Veteran seeks entitlement to service connection for residuals of spinal cord injury.  The Veteran reports that he sustained spinal cord injury from an in-service fall from a motor vehicle.  The Veteran reports that he was riding on top of a transport vehicle when he was hit by steel beam and thrown about 12-15 feet into the air before he landed on the ground.  He further reported that he was unconscious for almost an hour and taken to the Lindsey Air Station for treatment.  He was given Motrin 800 mg and he returned to full duty 72 hours later.  See September 2013 Board hearing transcript, pages 2-3; see also March 2014 VA examination report. 

As noted above, in order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the two.  Shedden v. Principi, 381 F.3d at 1167.

With respect to element (1), the medical evidence of record demonstrates that the Veteran has a history of a traumatic brain injury (TBI) and he has current diagnoses of migraine headaches, degenerative arthritis of lumbar spine disorder, and degenerative arthritis of cervical spine.  See the reports of March 2014 VA TBI and spine examinations as well as VA treatment records.  The March 2014 VA TBI examination report shows that the Veteran's current residuals of TBI include migraine headaches, mental disorder, and obstructive sleep apnea with obesity.  

Notably, the Veteran has already been awarded service connection for migraine headaches, depression, degenerative arthritis of the lumbar spine, and obstructive sleep apnea.  Service connection may not be awarded for a diagnosed disorder that constitutes the same disability for purposes of VA compensation.  See 38 C.F.R. § 4.14; see also Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) (Two defined diagnoses constitute the same disability for purposes of 38 C.F.R. § 4.14 if they have overlapping symptomatology).  With respect to his claimed spinal cord injury, the Veteran also has a diagnosis of degenerative arthritis of the cervical spine satisfying element (1), a current disability.  

The Board will now turn to whether the evidence of record supports element (2), in-service disease or injury.  The service treatment records show no indication that the Veteran was treated or diagnosed with residuals of spinal cord injury or chronic cervical spine disorder.  While a review of the Veteran's service treatment records confirms that he sustained at least two head-related injuries and he sought treatment for head pain and back pain in service, there are no available subsequent service treatment records of complaints, treatment or diagnosis of residuals of spine cord or head injury.  A May 1983 service treatment record shows that the Veteran was stuck in the head by a generator.  He was treated for a laceration to the chin.  X-ray film of the cervical spine was negative at that time.  Subsequent service treatment records show complaints of headache and low back pain, but the Veteran's spine was evaluated as normal during his periodic service examinations in December 1983, November 1984, and September 1989, as well as evaluated with a normal spine at the time of his separation examination in May 1992. 

The report of a VA spine examination in December 1993, just over a year after his separation from service, shows the Veteran had limited range of motion in the cervical spine.  The December 1993 VA examiner noted a possible diagnosis of arthritis of the cervical spine, but the examiner felt that the objective findings were poorly documented.  It was noted that x-rays would be order.  Subsequent VA treatment records note that the December 1993 VA x-ray of the cervical spine was negative for abnormalities.  An October 1994 VA x-ray of the cervical spine ruled out findings of degenerative arthritis and degenerative disc disease.  Although a January 2002 private treatment record shows that the Veteran presented with complaints of intermittent neck pain and a diagnosis of degenerative arthritis of the cervical spine was noted, a subsequent September 2006 VA x-ray of the cervical spine was normal. 

The evidence of record does not show that the Veteran was diagnosed with a chronic cervical spine disorder during his period of service or within the first year after his separation from service.  He was not diagnosed or treated with chronic cervical spine problems during his period of service.  Moreover, the x-ray films during his period of service and only 15 months after his separation from service were negative for abnormalities of the cervical spine.  The first documented x-ray evidence of degenerative arthritis of the cervical spine is not shown until 2014, which comes more than two decades after his separation from service.  Competent evidence of record does not demonstrate that the Veteran's degenerative arthritis of the cervical spine had an onset during his periods of service or within the first year after his separation from service. 38 C.F.R. §§ 3.303, 3.307, 3.309.  The element (2), an in-service disease, has not been satisfied.  

That being said, the service treatment records do confirm that the Veteran sustained a head injury in 1983, and his reports of a spine injury in 1982 are credible.  According, element (2), in-service injury, has been established. 

The remaining question is whether the preponderance the evidence supports a finding that the currently diagnosed arthritis of the cervical spine is related to in-service injury in order to establish element (3), a medical nexus.  Here, there is no favorable medical nexus opinion of record that supports a medical link between the current diagnosed cervical spine disorder and the Veteran's period of service.  

The record only contains the April 2014 VA examiner's medical opinion that addresses the etiology of the Veteran's current cervical spine disorder.  After review of the entire record, and including the findings from the March 2014 VA examination of the Veteran, the April 2014 VA examiner concluded that the Veteran's current cervical spine disorder was not a result of, or a residual of his in-service injury.  In support of this medical conclusion, the VA examiner noted that the x-rays of the Veteran's cervical spine were normal in 1993 and 1994 and a review of the Veteran's service treatment records did not reflect findings indicative of chronic cervical spine problems.  Rather, the April 2014 VA examiner concluded that the Veteran's current degenerative arthritis of cervical spine was likely related to the natural aging process.  The April 2014 VA examiner noted that the radiographic evidence of the Veteran's cervical spine from 1993 to 2014 demonstrated a mild degree of changes over the span of 20 years and was indicative of a normal and natural aging process without neurologic impairment.  The April 2014 VA examiner concluded that it was less likely than not that the Veteran's current cervical spine disorder was related to his period of service, to include in-service head injuries. 

No medical opinion of record is contrary to the findings of the April 2014 VA examiner.  The Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his service-connection claim, and against the reasoned conclusions of the VA examiner; he has not done so.  See 38 U.S.C.A. § 5107(a) [it is a claimant's responsibility to support a claim for VA benefits].

As noted above in the legal criteria above, under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third service-connection element for certain chronic diseases is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this regard, the Veteran has reported that he has experienced intermittent neck pain since his period of service.  See the March 2014 VA spine examination report.  To the extent that the Veteran may be arguing a continuity of symptoms, such as neck pain, since service, the Board observes that the Veteran had normal cervical spine evaluation at the time of his separation and during his VA examinations dated within fifteen months after his separation from service.  Thus, the medical evidence of record does not demonstrate a continuity of degenerative arthritis of the cervical spine since his period of service. 

The Veteran's assertions are the only evidence relating his current cervical spine disorder to his period of service.  However, he is not a medical professional, and therefore, his beliefs and statements about medical matters, such as the presence of degenerative arthritis of the cervical spine during service and shortly thereafter, do not constitute competent evidence regarding matters that go beyond lay observation, such as etiology of internal medicine disease.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (under certain circumstances, lay person is competent to identify a simple medical condition).  The Veteran is competent to report what he has experienced, but the objective medical evidence weighs heavily against his claim.

Accordingly, element (3), a nexus or relationship between the current diagnosed disorder and injury in service, have not been satisfied, and the Veteran's service-connection claim for diabetes mellitus fails on these bases. The benefit of the doubt rule is not for application because the evidence is not in relative equipoise.



ORDER

Entitlement to service connection for residuals of spinal cord injury, to include degenerative arthritis of the cervical spine, is denied.  




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


